           Case 1:20-cv-02157-JMF Document 87 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WILMINGTON TRUST, NATIONAL ASSOCIATION, :
as Trustee for the Benefit of the Registered Holders of                :
Benchmark 2018-B5 Mortgage Trust, Commercial                           :
Mortgage Pass-Through Certificates, Series 2018-B5,                    :     20-CV-2157 (JMF)
acting by and through Midland Loan Services, a Division :
of PNC Bank, National Association, as Special Servicer :                          ORDER
under the Pooling and Servicing Agreement dated as of :
August 1, 2018,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
115 OWNER LLC, et al.,                                                 :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       As discussed during the telephone conference earlier today, Defendants’ pending motion
to dismiss, ECF No. 61, is DENIED without prejudice to renewal to give the parties an
opportunity to focus on settlement. All other deadlines are stayed. The parties should promptly
contact the chambers of Magistrate Judge Gorenstein.

        No later than October 7, 2021, the parties shall file a joint letter updating the Court on
the status of settlement discussions. If settlement has not been reached, but the parties are
engaged in good faith negotiations and believe that additional time should be permitted, the
parties may jointly request additional time to discuss settlement. If the parties have not reached a
settlement and do not jointly request additional time, Defendants may request reinstatement of
their motion to dismiss, in which case the Court will resolve it with all deliberate speed and
convene a conference to address the next steps in the litigation beyond a ruling on the motion.

        The Clerk of Court is directed to terminated ECF No. 61.

        SO ORDERED.

Dated: September 13, 2021                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
